DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SWITCHED RELUCTANCE MOTOR HAVING A HALL SENSOR ASSEMBLY.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “on an outer circumferential surface of the mold cover 41, the ring magnet 42 is formed in an axial longitudinal direction to be exposed to the outside” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The magnet as illustrated in Fig. 4-5 does not appear to be disposed on the outer circumferential surface of the mold cover.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 4, “wherein a hall IC installed in the printed circuit board is inserted in the hall IC insertion part” should read --wherein a hall IC installed on the printed circuit board is inserted in a hall IC insertion part --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0020916).
In claim 1, Kim teaches a switched reluctance motor (Fig. 1 and 4-6), comprising: an upper housing (2); a stator assembly (4) comprising a stator core (4) coupled (via 1) to the upper housing (2); a rotor assembly (5) located inside the stator assembly (4) and comprising a rotor core (5) rotating together with a shaft (3; [0064]); a lower housing (1) coupled to a lower part of the stator core (4); a sensor magnet assembly (6, 7) coupled to an upper part of the shaft (3) and rotating together with the shaft (3); and a hall sensor assembly (8, 9; [0065]) installed inside the upper housing (2) and installed at one side of the sensor magnet assembly (6, 7).
In claim 2, Kim discloses wherein the sensor magnet assembly (6, 7) comprises: a mold cover (6; [0076]) having a shaft coupling part (6a) coupled to the shaft 3; and a ring magnet (7) received in the mold cover (6).
In claim 3, Kim discloses wherein on an outer circumferential surface of the mold cover (6), the ring magnet (7) is formed in an axial longitudinal direction to be exposed to the outside, and a plurality of L-shaped open parts (10) formed to be extended to the lower surface of the mold cover (6) is formed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0020916) in view of Oya et al. (US 2018/0198390).
In claim 4, Kim teaches the motor of claim 1; furthermore Kim teaches wherein the hall sensor assembly (8, 9) comprises a printed circuit board (8), a hall IC (9) installed on the printed circuit board (8). 
Kim does not teach a hall sensor case receiving the printed circuit board, wherein the hall IC is inserted in the hall IC insertion part formed to protrude to a lower part of the hall sensor case, and the hall IC insertion part is located at one side of the sensor magnet assembly.
However, Oya teaches a hall sensor case (19) receiving the printed circuit board (4), wherein the hall IC (21) is inserted in a hall IC insertion part (portion of 19 in which 21 is inserted into) formed to protrude to a lower part of the hall sensor case (19), and the hall IC insertion part (portion of 19 in which 21 is inserted into) is located at one side of the sensor magnet assembly (11).
Therefore in view of Oya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Kim to have a hall sensor case receiving the printed circuit board, wherein the hall IC is inserted in the hall IC insertion part formed to protrude to a lower part of the hall sensor case, and the hall IC insertion part is located at one side of the sensor magnet assembly, in order to seal the hall IC in a case to improve the heat radiation property of the hall IC (Oya; [0038]).
In claim 5, Kim as modified teaches the motor of claim 1; furthermore Kim does not teach wherein the printed circuit board received in the hall sensor case is sealed by a sealing material.
However, Oya further teaches wherein the printed circuit board (4) received in the hall sensor case (19) is sealed by a sealing material (molded resin; [0038]).
Therefore further in view of Oya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Kim as modified to .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajiyama et al. (US 2015/0180301) teaches a motor having an upper and lower housing each being directly coupled to a stator core.
Ikitake et al. (US 8237318) teaches a motor having a hall sensor with a circuit board in a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832